This is common law certiorari. The petitioner, a classified employee of the State of Rhode Island, asks us to review a decision of the State Board of Elections that affirmed a decision of the City of Central Falls Board of Canvassers and Registration which in turn held that the petitioner was ineligible to be a candidate for the office of School Committeeman from the city’s Third Ward.
Both the Canvassers and the State Board of Elections in their respective decisions relied upon, the provisions of G.L. 1956 (1969 Reenactment) §36-4-1, which in its pertinent portion states: “No classified employee * * * shall seek the nomination of or be a candidate for any elective office, other than membership on an unpaid city or town commission * * *
On September 30, we issued an order directing the responsible officials to restore petitioner’s name to the ballot which was to be used on October 4, 1977, the primary election day. In that primary, petitioner gained a runoff position for the general election which is scheduled to be held on Tuesday, November 8, 1977.Oral arguments were held on *924October 19, 1977 as to the constitutionality of §36-4-51’s proscription against classified employees.
Giovanni Folcarelli, for petitioner.
Stephen F. Achille, Paul G. Mac Lean, Acting City Solicitor, for respondent.
Because of the press of time, any discussion of the issues must await the publication of our opinions, which will be filed at a later date.
The petition for writ of certiorari is granted, the decision of the respondent board is quashed, and the petitioner’s name shall appear on all ballots used and distributed in connection with the November 8, 1977 election for the office of School Committeeman from the city’s Third Ward.